—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Held, J.), entered July 20, 1992, which, upon the condition that the defendant pay their attorneys the sum of $1,000, vacated a judgment of the same court entered September 28, 1989, upon the defendant’s default, which was in their favor and against the defendant in the principal sum of $850,000.
Ordered that the order is affirmed, with costs.
The defendant established both that there is a reasonable excuse for her default and that she has a meritorious defense (see, Schiavetta v McKeon, 190 AD2d 724). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.

f